    Case 17-32225-ABA      Doc 88    Filed 09/09/20 Entered 09/09/20 14:04:04        Desc Main
                                    Document      Page 1 of 2




                                                               Order Filed on September 9, 2020
                                                               by Clerk
                                                               U.S. Bankruptcy Court
                                                               District of New Jersey




DATED: September 9, 2020
Case 17-32225-ABA   Doc 88    Filed 09/09/20 Entered 09/09/20 14:04:04   Desc Main
                             Document      Page 2 of 2
